UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-5079


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

PEDRO LOPEZ-AGILAR,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:05-cr-00211-8)


Submitted:    March 9, 2009                 Decided:   April 1, 2009


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Archenbronn, LAW OFFICE OF MICHAEL E. ARCHENBRONN,
Winston-Salem, North Carolina, for Appellant.     Gretchen C. F.
Shappert, United States Attorney, Mark A. Jones, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Pedro Lopez-Agilar (“Agilar”) appeals his convictions

following a jury trial for conspiracy to possess with intent to

distribute      methamphetamine,            in       violation     of    21     U.S.C.     § 846

(2006), and 21 U.S.C.A. §§ 841(b)(1)(A), (b)(1)(B), (b)(1)(C),

(b)(1)(D) (West 1999 & Supp. 2008); and possession with intent

to   distribute        methamphetamine               and    aiding      and     abetting,       in

violation      of     21   U.S.C.     § 841(a)(1),           (b)(1)(A),        (b)(1)(B),       18

U.S.C.    § 2        (2006).          Agilar          contends         the     evidence     was

insufficient to support the jury’s verdicts.                           We affirm.

               We    review    de    novo    a       district     court’s       denial     of    a

motion,    made       pursuant      to    Rule        29    of   the    Federal     Rules       of

Criminal Procedure, for judgment of acquittal.                               United States v.

Alerre, 430 F.3d 681, 693 (4th Cir. 2005).                           In conducting such a

review, we are obliged to sustain a guilty verdict if, viewing

the evidence in the light most favorable to the prosecution, the

verdict is supported by substantial evidence.                            United States v.

Burgos,   94        F.3d   849,     862   (4th       Cir.    1996)      (en    banc)   (citing

Glasser v. United States, 315 U.S. 60, 80 (1942)).                                This court

has “defined substantial evidence as evidence that a reasonable

finder    of    fact       could    accept       as    adequate        and     sufficient       to

support a conclusion of a defendant’s guilt beyond a reasonable

doubt.”        Alerre,        430    F.3d    at       693    (internal         quotation    and

citation omitted); see Burgos, 94 F.3d at 862.

                                                 2
           With respect to both his convictions, Agilar argues

the evidence was insufficient because it established only that

he drove a car to the site of a drug transaction; there was no

evidence that Agilar handled any drugs; government buy-money was

recovered only from the other occupant of the car; and there was

no   evidence   Agilar   was   a   party    to   recorded   cell   phone

conversations arranging the drug transaction.        Our review of the

record leads us to conclude that the evidence was nevertheless

sufficient to convict Agilar of both conspiracy and aiding and

abetting    the    possession      with     intent    to     distribute

methamphetamine.

           The trial testimony disclosed that Agilar conspired to

distribute methamphetamine, and that he also aided and abetted

possession with intent to distribute methamphetamine on May 20,

2005.   The cell phone used to arrange the purchase of a pound of

methamphetamine was recovered in the car Agilar drove to the

location where the drugs were sold to a confidential informant.

Recorded conversations from that cell phone, Agilar’s arrival

just prior to the transaction, and the recovery of government

buy-money in the amount of the price quoted by the drug supplier

constitute sufficient evidence of Agilar’s participation in a

conspiracy to distribute methamphetamine.        Testimony that it was

not Agilar’s passenger’s voice on the recorded calls further

supports the jury’s conclusion.        Although the video surveillance

                                   3
did   not    show      Agilar    physically      handling    the    drugs,        the

circumstantial evidence supports the jury’s determination that

Agilar     and   his    passenger     supplied    the    drugs     sold    to    the

confidential informant.

            Accordingly,        we   affirm   Agilar’s      convictions.           We

dispense     with      oral   argument   because     the    facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                         4